                                                                                          FILED
                                                                              .^m^TPICT CIQURT
                                                                                         (j,y
                         3^n            QEniteb ^latest JBisitrict
                         Jfor tlje ^outljcnt Jiisitrict of (^eorgta-^ ph 2- oo
                                         PrunsfttJick ©ifaisfion               p    I/'


                                                                          -        r.:.:; r. OF GA.
              ANTHONY WHITE,

                          Plaintiff,                            CIVIL ACTION NO.: 2:18-cv-71


                   V.



              SHERIFF JIM PROCTER; MAJOR
              MASTROLANNI; GUNNERY SOT. ERIC
              WATSON;DET. CHRISTOPHER KING;
              and NURSE MIKE CASTILLO,

                          Defendants.

                                                  ORDER


                  After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.          Dkt. No. 19.   No party filed Objections to this

              Report and Recommendation.         Accordingly, the Court ADOPTS the

              Magistrate Judge's Report and Recommendation and DISMISSES

              Plaintiff's failure to protect claims against Defendant King.

              Plaintiff's deliberate indifference claims against Defendants

              Procter, Mastrolanni, Watson, and Nurse Mike Castillo remain

              pending.

                   SO ORDERED, this                                                       , 2020.




                                                      .ISA GODBEY WOOD, JUDGE
                                                  'ED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev, 8/82)
